Citation Nr: 0216225	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  98-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for claimed arthritis of 
the right hand.  

(The issues of service connection for claimed degenerative 
disc disease of the lumbar spine will be the subject of a 
later decision.)  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active service from April 1965 to 
April 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO dated June 1997, 
August 1997, and June 1999.  

The veteran was afforded a hearing at the RO in February 
1998, and a hearing before the undersigned Member of the 
Board, sitting at the RO, in August 2002.  

The Board notes that service connection for right hand scar 
residuals was established in the June 1997 rating decision, 
and that service connection for residuals of an amputation of 
the third and fourth digits of the right hand was also denied 
in that decision.  However, as the veteran subsequently 
clarified, his current disability claim pertaining to the 
right hand is actually one for right hand arthritis.  That 
claim was denied in a June 1999 rating action.  

The Board is undertaking additional development on the issue 
of service connection for claimed degenerative disc disease 
of the lumbar spine, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal for 
arthritis of the right hand has been obtained.  

2.  Arthritis involving joints of the right hand was not 
present during service or within the presumptive period.  

3.  The veteran is not shown to have a current right hand 
disorder, in addition to a service-connected scar residual, 
that was caused or aggravated by any injury or incident in 
service.  

4.  The appeal does not involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a current right hand 
disability, including arthritis, other than a service-
connected scar residual, that was due to disease or injury 
that was incurred in or aggravated by service, nor may 
claimed arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  First, the veteran was repeatedly informed in the 
rating decisions, the statement and supplemental statements 
of the case, as well as in specific development letter 
requests, of the evidence and information necessary to 
substantiate his claim, what evidence VA had or would obtain 
on his behalf, what evidence or information he needed to 
provide to VA, and of the ramifications of the failure to 
obtain any needed information or evidence.  

Specifically, during the veteran's hearings in February 
1998 and August 2002, he was asked for specific evidence 
pertinent to showing a relationship between service and 
a current right hand disorder, including any available 
evidence immediately after service that would show 
continuity of symptomatology, and any current treatment 
records, which would show a current disorder.  He was 
told that these records were necessary to establish his 
claim.  Although the veteran initially indicated 
additional records were available, upon further 
clarification, the veteran reported that records from 
his second private physician were unavailable and, 
further, that he was not treated immediately subsequent 
to separation from service, as he at one time 
recollected, but that he was first seen several years 
after service.  Thus, although VA informed the veteran 
of what evidence was necessary to establish his claim, 
no such evidence is available.  

The RO also sent the veteran a VCAA notice letter in 
June 2001.  That letter provided the veteran with a list 
of the specific evidence VA had, what evidence or 
information he needed to provide to VA so that his claim 
would be successful, how he could inform VA of the 
existence of additional evidence, what actions VA would 
take to assist him, and of the ramifications of the 
veteran's failure to obtain any needed information or 
evidence.  Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.   

In July 2001, the veteran responded that he had no further 
information to submit.

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case.  

Additionally, despite the information provided to the veteran 
as outlined above, the veteran has not indicated that any 
additional information or evidence exists, which is pertinent 
to this claim, but has not yet been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the Board notes that the veteran's available service 
medical records, private records, and VA records have been 
associated with the claims folder.  The RO also scheduled the 
veteran for multiple VA compensation and pension examinations 
in an attempt to further assist him.  Specifically, the 
veteran was afforded a VA medical examination for the purpose 
of providing a medical nexus opinion.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
reviewed his claim again in light of the new requirements, 
most recently in June 2001, and fully assisted him to the 
best of VA's ability, the Board concludes that no further 
action on this question is necessary under the facts and 
circumstances of the instant case.  

II.  Right hand

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection connotes many factors 
but basically it means that the facts, shown by evidence, 
establish that a particular injury or disease, resulting in 
disability, was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a).  

Certain diseases, such as arthritis, shall be granted service 
connection if manifested to a compensable degree during a 
one-year presumptive period after service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran contends that service connection is warranted for 
a current arthritis disability of the right hand, in addition 
to his service-connected scar residuals.  

Review of the veteran's service medical records (SMRs) shows 
that he was treated for a slight laceration to his right 
hand.  An April 1966 consultation report shows that the 
veteran dropped a heavy iron gate on his right hand, from 
four feet overhead.  His hand was lacerated, contused, and 
slightly swollen.  The examiner noted that the x-ray study 
was negative, and the veteran was given a tetanus shot, 
sutured, and cold therapy was prescribed.  The veteran's 
separation examination report shows that his upper 
extremities were clinically evaluated as normal.  Under the 
"Summary of Defects and Diagnoses" section, the examiner 
found "None."  

The veteran testified in February 1998 and in August 2002.  
In essence, he claims that he has current arthritis of his 
right hand that is due to this in-service incident.  
Specifically, the veteran asserts that his in-service slight 
right hand laceration is the cause of current right hand 
pain.

The evidence subsequent to service includes VA examination 
reports, private medical evidence from the veteran's post-
service private physician, and qualifying private medical 
reports from the veteran's state division of motor vehicles.  

Evidence received from the office of the veteran's private 
physician, Dr. W.W., shows that the veteran was seen from 
1971 to 1983 for "low back pain, acute sprain," URI, 
sinusitis, and "allergy".  

The RO requested additional treatment records from this 
provider.  Those partially illegible records show that the 
veteran was seen primarily for upper respiratory and stomach 
complaints.  

The report of a March 1997 VA examination also reveals that 
the veteran told the examiner that his hand was struck by an 
object weighing 70 pounds during service.  The veteran also 
reported that he had an open wound, with a hand fracture that 
was splinted.  Additionally, the veteran reported a severe 
injury to the right hand following a motor vehicle accident 
in 1974, with amputation of two fingers at the 
metacarpophalangeal joints.  The examiner noted that the 
veteran still had reasonably good function of the right hand, 
and that he subjectively denied any right hand pain.  

The examiner also found that the x-ray studies of the right 
hand were otherwise negative.  With specific attention 
towards the veteran's service-connected injury, the examiner 
found that the veteran had no significant, subsequent, 
functional defect, and no current symptoms.  

Also associated with the record are the veteran's state's DMV 
qualifying physical examinations for his employment as a 
truck driver.  The report of the July 1997 physical 
examination reveals that he was not taking any medication, 
and that he had no major illnesses or operations in the last 
five years.  

An additional VA contract examination was performed in May 
1999.  The examiner examined the veteran's right hand, and 
diagnosed two separate disabilities:  (1) status post 
contusion injury, right hand, resolved.  The examiner 
explained that this diagnosis was based, subjectively, on the 
veteran's oral history, and objectively, by the examiner's 
physical examination, review of the medical records, and x-
ray findings, which did not suggest any residuals of that in-
service injury; and (2) status post disarticulation, 
amputation of the right fourth and fifth fingers at the 
metacarpal phalangeal joint level.  The examiner made similar 
subjective and objective findings, and further opined that it 
was not likely that the veteran's current right hand 
complaints were attributable to the original in-service crush 
injury, but were more related to the recent right hand 
injuries sustained in the MVA.  

First, the Board notes that it has been asserted that a 
special independent medical examination (IME) is warranted in 
this case.  In general, the Board notes that the inadequacy 
of a VA examination is not a regulatory basis for an IME.  38 
C.F.R. §§ 3.328, 20.901.  Nevertheless, the Board finds that 
the veteran was afforded multiple VA compensation and pension 
examinations, and further determines that the record is more 
than adequate for rating purposes for the appealed issue 
addressed in this decision.  See 38 C.F.R. §§ 3.326, 4.2, 
4.42, 4.70.  The VA examinations noted a thorough history and 
the veteran's complaints, conducted a current physical 
examination, entered current clinical findings, and entered 
relevant diagnoses based on the history and/or current 
findings.  Thus, the Board concludes that no further action 
on this question is necessary at this time.  

In fact, the result of those examinations revealed that the 
veteran has no current additional residual disability 
attributed to his in-service slight laceration of the right 
hand, other than his already service-connected scar residual.  

The Board notes that the veteran's claim was initially denied 
by the RO as not well grounded; however, his claim was 
subsequently reviewed on the merits.  Also, there is no 
indication in the record that there is any additional 
evidence pertaining to this issue that has not been 
associated with the claims file.  Further, as noted above, 
this claim was more than adequately developed, and all 
indicated assistance was provided to the veteran.  Thus, the 
Board determines that the veteran is not prejudiced by 
appellate review of this claim.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

In brief, the medical evidence in this regard does not 
present a basis for relating current right hand disability to 
service.  Absent competent evidence showing that he has 
current arthritic or additional residuals of a right hand 
injury, other than a scar residual, service connection must 
be denied.

The Board notes that the veteran has post amputation 
residuals to two digits of his right hand, however, this 
condition has been specifically attributed to a post-service 
MVA.  Although the veteran does not dispute this fact, he 
does assert that his current pain is due to right hand 
arthritis, which is in turn due to a residual of the slight 
laceration he suffered in service.  

However, the Board must point out that the veteran has not 
demonstrated that he has any medical expertise or training to 
make medical findings or conclusions.  Thus, such statements 
standing alone cannot constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not for application, 
and the claim for service connection for right hand arthritis 
must be denied.  


ORDER

Entitlement to service connection for arthritis of the right 
hand is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

